Title: From Thomas Jefferson to Robert Greenhow, 8 March 1825
From: Jefferson, Thomas
To: Greenhow, Robert

Dear Sir  Monticello Mar. 8. 25.In the many interesting conversns I had with you while we had the pleasure of your company at Monticello you mentioned that we could have from Italy the finest Anatomical preparations, castings Etc and for the cheapest prices of any part of the world. our University begins it’s operns this day, and our school of Anatomy and Medicine is as yet unprovided with it’s proper subjects and apparatus, not possesing  even a skeleton to begin with. I propose to get from Italy, thro’ the channel of mr Appleton our Consul at Leghorn whatever that country can furnish better and cheaper than can be had elsewhere, and I have to ask the favor of you to specify to me the particular characters or classes of subjects which we can best get from there, and which are proper for our school, giving me as detailed ideas  as to the subjects and price as convenient. for I am such uninformed as to both. to this trouble I am sorry to add that of requesting an answer with as little delay as convenient, as I am anxious to recieve these articles this autumn. our family always recollects with pleasure your kind visit to us, and with the assurance that none does with more than myself, accept that of my  great esteem & respect.Th: J.